Case 1:18-cv-00155-SOM-WRP Document 433-7 Filed 04/16/21 Page 1 of 5   PageID #:
                                   9697
Case 1:18-cv-00155-SOM-WRP Document 433-7 Filed 04/16/21 Page 2 of 5   PageID #:
                                   9698
Case 1:18-cv-00155-SOM-WRP Document 433-7 Filed 04/16/21 Page 3 of 5   PageID #:
                                   9699
Case 1:18-cv-00155-SOM-WRP Document 433-7 Filed 04/16/21 Page 4 of 5   PageID #:
                                   9700
Case 1:18-cv-00155-SOM-WRP Document 433-7 Filed 04/16/21 Page 5 of 5   PageID #:
                                   9701
